Title: From Thomas Jefferson to Henry Dearborn, 15 April 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello April 15. 1804.
          
          As soon as I possibly could after my arrival here, I prepared the general instructions for our mission up the Arkansa & Red rivers, but could not make a fair copy of them in time for the last post. they are inclosed in the letter to mr Dunbar which I send open for your perusal, and then to be forwarded to him. it will enable you to see and to supply what is deficient, and to alter whatever on consideration you shall think had better be altered. you will observe I have desired mr Dunbar to supply whatever both of us may leave unprovided & necessary for carrying the object into effect. you will of course retain in the office copies of the inclosed letter & instructions. a letter to myself from Leghorn of Feb. 4. informs me Preble had taken a Tripoline vessel & 70. men bound with presents to Constantinople for the Grand Seignior. Accept my affectionate salutations, and assurances of great esteem & respect.
          
            Th: Jefferson
          
        